Citation Nr: 0815435	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-38 723	)	DATE
	)
	)


THE ISSUE

Whether a December 19, 1983, decision of the Board of 
Veterans' Appeals (Board) that denied entitlement to service 
connection for residuals of an injury to the nasal cavity and 
chronic sinusitis should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran, who is the moving party, served on active duty 
from November 1943 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the moving party's letter of 
April 22, 2003, alleging clear and unmistakable error (CUE) 
in a December 19, 1983, Board decision.


FINDINGS OF FACT

1.  In a December 19, 1983, decision, the Board denied the 
veteran's claims of entitlement to service connection for 
residuals of an injury to the nasal cavity and for chronic 
sinusitis

2.  The correct facts, as they were known at the time of the 
December 19, 1983, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.


CONCLUSION OF LAW

The December 19, 1983, Board decision denying service 
connection for residuals of an injury to the nasal cavity and 
for chronic sinusitis was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

A motion for revision of a prior Board decision based on CUE 
must be in writing, and must be signed by the moving party or 
that party's representative.  The motion must include the 
name of the veteran; the name of the moving party, if other 
than the veteran; the applicable Department of Veterans 
Affairs file number; and, the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to re-filing under this subpart.  
38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and an 
explanation of why the result would have been manifestly 
different but for the alleged error.  Non- specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  38 C.F.R. § 
20.1304(b).  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing under this subpart.  Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

CUE is defined as:  "[A] very specific and rare kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied."  38 C.F.R. § 
20.1403(a).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was issued.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable. 38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that corrects an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; (3) a disagreement as to how 
the facts were weighed or evaluated; or (4) or a change in 
interpretation of a statute.  38 C.F.R. § 20.1403(d).   

For CUE to exist, (1) either the correct facts, as they were 
known at that time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be "undebatable" and the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

In May 2003, the veteran submitted a statement to the effect 
that he claims CUE in the Board's December 19, 1983, decision 
denying him service connection for a broken nose and chronic 
sinusitis.  His arguments are three-fold.  First, he argues 
that the Board failed to properly consider buddy statements 
submitted by the veteran as "strong evidence" in the 
absence of medical records of treatment for the claimed 
conditions in service.  In support of this contention, the 
veteran states that "Title 38, U.S.C. provides that in the 
absence of medical records, statements from person[s] who 
have knowledge of injury received in service must receive the 
same light and consideration as medical records."  Second, 
as to his claim for service connection for chronic sinusitis, 
the veteran argues that the VA examination report from March 
1950 shows a diagnosis of chronic sinusitis, and that this 
should have indicated to the Board that this condition did 
exist and should have been rated in his favor.  Finally, the 
veteran states that the Board failed to apply 38 C.F.R. 
§ 3.102 in resolving reasonable doubt in the veteran's favor.  

The Board finds that the veteran's first and second 
assertions of CUE basically argue that the Board erred in 
weighing the evidence and assigning credibility to it.  
Although the veteran appears to reference statutory 
provisions, he fails to specifically identify what provisions 
he is relying on.  Thus, he has failed to effectually plead a 
legal argument upon any statutory provision.  Furthermore, 
notwithstanding the veteran's interpretation of the statutes, 
the Board is not bound to give equal weight to the evidence 
of record.  Rather, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

Furthermore, an allegation that expresses disagreement as to 
how the facts were weighted or evaluated cannot form the 
basis of a successful revision.  38 C.F.R. § 20.1403(d)(3); 
Canady v. Nicholson, 20 Vet. App. 393, 402-403 (2006), citing 
Szemraj v. Principi, 357 F.3d. 1370, 1376 (Fed. Cir. 2004); 
Livesay v. Principi, 15 Vet. App. 165, 173 (2001).  However, 
such allegations are not properly dismissed as pleading 
errors when the request for revision otherwise meets the 
requirements of a properly pled request for revision, as it 
does here.  Rather, a request for revision based on such CUE 
theory is to be denied on the merits because such purported 
error cannot constitute CUE.  Canady

A review of the Board's December 1983 decision reveals that 
the Board did consider the buddy statements submitted by the 
veteran and the VA examination report of March 1950 and 
weighed them against the remainder of the evidence (or lack 
thereof).  The Board found the absence of medical evidence of 
either residuals of a nose injury or chronic sinusitis in the 
service treatment records or for several years after the 
veteran's discharge from service to carry more weight than 
the buddy statements or a VA diagnosis of chronic sinusitis 
that were made many years after his separation from service.  
The fact that the Board did not assign greater weight to the 
veteran's buddy statements or the VA examination's diagnosis 
of chronic sinusitis is not clearly erroneous.  Rather, based 
upon the facts, reasonable minds could differ as to the 
weight to provide such evidence, and, therefore, the outcome.  
Thus, the facts as known were not undebatable.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of error."  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  
Thus, the veteran's first and second arguments do not 
appropriately raise a claim of CUE as they go to the weight 
the Board assigned the evidence before it.  The veteran thus 
cannot prevail on his claim of CUE on these arguments.

As to the veteran's final argument, he alleges that the Board 
failed to resolve reasonable doubt in his favor.  As 
previously mentioned, a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).  In the December 1983 decision, the 
Board considered the reasonable doubt rule but concluded that 
the evidence was against the claims.  Further, whether 
reasonable doubt exists depends upon the weight the Board 
gives the evidence that, as already discussed, is not a  
basis for alleging CUE in a Board decision.  Thus, the 
veteran cannot prevail on this argument.  For these reasons, 
the veteran's motion for a revision of the Board's December 
1983 decision on the grounds of CUE must be denied.


ORDER

The December 19, 1983, decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for residuals of an injury to the nasal cavity and chronic 
sinusitis, should not be revised or reversed on the grounds 
of clear and unmistakable error (CUE). 

                       
____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



